Mr. Justice Stone delivered the opinion of the court: The State’s attorney of Vermilion county filed in the circuit court of that county, upon leave of court being had, an information in the nature of quo warranto against the appellees, as officers of Fairmount Community High School District No. 234. The information consists of two counts. The first calls upon the officers to say by what authority they claim to exercise the office of members of the board of education of Fairmount Community High School District No. 234, and the second alleges that the school district is not a legal district. Respondents filed four pleas, and petitioner demurred to the third and fourth pleas, which demurrer was sustained. Respondents filed an amended fourth plea and abandoned their third plea. The petitioner thereupon filed two replications, and a demurrer was sustained to the second replication. The pleas of the respondents set forth the steps in the organization of the school district and the election of a board of education, and allege that the district is compact and contiguous. The pleas also contain allegations bringing the district within the validating act approved May 10, 1921. (Laws of 1921, p. 797.) The first replication denied that the territory is compact and contiguous and averred that it comprises three distinct and separate communities. The second replication, to which the demurrer was sustained, alleged that the district is not valid, for the reason that the election was not conducted as required by law, that women were illegally allowed to vote, and that the curative act of May 10, 1921, is unconstitutional. The objections to the organization of the district and the election held therein have been considered by this court and disposed of contrary to the contention of appellant in People v. Opie, 301 Ill. 11, where the constitutionality of the validating act of May 10, 1921, was sustained. The district in this case is rectangular in form, five miles east and west and eight miles north and south. Fairmount lies two and a half miles from the north boundary of the district, five, miles from the south boundary, one mile from the east boundary and three and a half miles from the west boundary. The Wabash railroad crosses the district east and west through Fairmount. The only other village in the district is Jamaica, which is on the east boundary of the district, one and a half miles from the south boundary, and has about 200 inhabitants. The district is traversed both east and west and north and south by rock, brick or concrete hard roads and is compact and contiguous. People v. Brown, 306 Ill. 245; People v. Patterson, 305 id. 541. The principal argument of appellant is that by reason of a stream called Salt Fork river, which extends through the northwest corner of the district, leaving approximately four sections of land on the northwest side of it, and because of the existence of the village of Jamaica in the southeast corner of the district, the territory lying north of Salt Fork river and that surrounding the village of Jamaica is not a part of the community of Fairmount and therefore can not properly be included in a community high school. Evidence offered in the record on the hearing touches largely this objection, and consists of statements of witnesses that the greater part of the people living northwest of Salt Fork river do most of their trading and churchgoing in the village of Fithian, lying north, while those in the territory surrounding the village of Jamaica do most of their trading and churchgoing either in Jamaica, or in Sidell, southwest of Jamaica and outside of the district. This district is bounded almost entirely by the boundary lines of other school districts. The Fithian school district bounds it on the north and has been organized for several years. The lands of this district lying north of Salt Fork river and adjacent to the Fithian district were not included therein at the time that district was organized. While the district in question was organized after those surrounding it, no attempt had ever been made, so far as the record shows, to include in the other districts any of the territory of this district. There is nothing in the statute providing for the organization of a community high school district which requires that a certain community center shall exist for all of the territory to be included in the district. So far as the term “community” is concerned, it is intended to apply onLv to school purposes and not to other habits of the peopie living in a proposed district. (People v. Drennan, ante, p. 482.) With the exception of a short distance on either side of the Salt Fork river the land included in this district is level. The roads are good. Bridges cross this river connecting the sections of land in the northwest corner of the district referred to, with roads leading to Fairmount. There is nothing to show that the students may riot with reasonable convenience attend high school in Fairmount. The district is a valid district and the circuit court was right in so holding. The judgment of the circuit court is affirmed. Judgment affirmed.